Citation Nr: 1501185	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  09-07 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a thoracolumbar spine disorder.

3.  Entitlement to service connection for a psychiatric disorder, secondary to a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to July 1969.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of January 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The case was previously remanded in January 2013.  It is again before the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record indicates that further development is necessary with respect to the Veteran's claim. Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014). 

When the AOJ receives pertinent evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case (SOC) or a supplemental statement of the case (SSOC), it must prepare an SSOC addressing that evidence.  38 C.F.R. § 19.31(b)(1) (2014).  Further, when evidence is received prior to the transfer of a case to the Board, an SSOC must be furnished to the Veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31, unless the additional evidence is duplicative or not relevant to an issue on appeal.  38 C.F.R. § 19.37(a) (2014). 

In May 2013, after the most recent SSOC was issued in April 2013, the Veteran submitted new evidence that was not accompanied by a waiver of initial RO review 

prior to submission to the Board.  The new private evidence consists of statements by the Veteran and his wife, and a medical opinion from a private provider, R. J., N.P.  

In a November 2014 brief, the Veteran's representative noted that additional evidence had been submitted by the appellant in response to the April 16, 2013, SSOC that should have been reviewed by the AMC, but for a premature return of the appellate record to the Board.

As such, on remand, the AOJ should issue an SSOC, with consideration of the new evidence submitted since the last SSOC.

Accordingly, the case is REMANDED for the following action:

Readjudicate the issues on appeal, considering any evidence submitted since the last SSOC.  If the benefit sought remains denied, issue an SSOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




